Citation Nr: 1714988	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-27 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Thomas J. Scully, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1973 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2014, the Veteran testified at a hearing before a Decision Review Officer.  In October 2016, Veteran also testified at a Board hearing before a Veterans Law Judge.  Both hearing transcripts are associated with the claims file.

Additional evidence has been associated with the record since the December 2015 supplemental statement of the case, to include in January 2016, when the Veteran's representative submitted a December 2015 private etiological opinion regarding the Veteran's hearing loss, but did not waive consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, the Veteran's representative resubmitted this and other evidence in October 2016 and waived consideration of the evidence by the AOJ.  Furthermore, in light of the favorable decision below which grants the claims herein, a remand for the additional evidence to be considered by the AOJ is not warranted.

The issues of whether new and material evidence has been received to reopen entitlement to service connection for a low back disability, a right shoulder disability and a bilateral hip disability as secondary to a low back disability, have been raised by the record in a June 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's tinnitus is as likely as not related to his active service.

2.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This represents a complete grant of the issues on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service.  Specifically, in a December 2011 VA treatment record the Veteran, in part, linked his hearing loss to in-service exposure to engine noise as a flight line mechanic.  In June 2014 testimony, the Veteran asserted he experienced noise exposure from the flight line during service.  In October 2016 testimony, the Veteran reported he noticed hearing loss and ringing in the ears in service but that he did not report it as he did not want to cause any problems or jeopardize a future opportunity.  He further testified that he first sought treatment for hearing loss and tinnitus in 1978 but that such records were no longer available.  

The Veteran was afforded a VA fee based audiological examination in September 2010 and a VA audiological examination in November 2015.  Each examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Additionally, the September 2010 and November 2015 audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss and tinnitus is established by the evidence. 

Preliminarily, the Board notes that although the Veteran's right ear decibel threshold at 500 Hertz and 4000 Hertz, and left ear decibel threshold at 500 Hertz, 1000 Hertz, 2000 Hertz and 4000 Hertz, were elevated in March 1973, during his enlistment examination, and demonstrated some degree of hearing loss per Hensley v. Brown, 5 Vet. App 155 (1993), the audiometric findings did not meet the definition of hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and hearing loss was not otherwise identified as a defect and/or diagnosis during the examination, so the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  The Board will accordingly consider whether the Veteran's present hearing impairment was incurred during or is related to service.

The Veteran's service treatment records do not reference noise exposure, hearing loss or tinnitus during service.  Nevertheless, the Veteran's DD 214 documents that his military occupational specialty was aircraft maintenance specialist.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

As to the origin of the Veteran's hearing loss and tinnitus, the September 2010 examiner opined that the Veteran's hearing loss and tinnitus were less likely as not due to in-service noise exposure.  The September 2010 examiner found the audiogram from June 1974, conducted at separation, showed improvement in the Veteran's hearing over the audiogram of March 1973, conducted at enlistment, and there was no evidence in the record that any hearing loss was present when he left the military.  However, the absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was also afforded an audiological examination in November 2015.  The November 2015 VA examiner opined it was less likely than not the Veteran's complaints of hearing loss and tinnitus were related to his military service, to include his military occupational specialty of aircraft mechanic, as there was a lack of evidence, in particular, normal audiograms and no significant threshold shifts, and a lack of proximity between the dates of service and the reported onset of the hearing loss.

The September 2010 and November 2015 examination reports and opinions tend to weigh against the claims; however, neither examiner clearly attributed the Veteran's bilateral hearing loss or tinnitus to a specific or particular etiology.  Notably, the November 2015 VA examination report noted the Veteran had no history of occupational or recreational noise exposure, head injury or familial hearing loss.  Such is supported by the Veteran's October 2016 testimony, in which he also reported that he did not have any recreational or occupational damaging levels of noise exposure following his time in service.  Moreover, although during the November 2015 VA examination, the Veteran reported bilateral progressive hearing loss which began at least 20 years ago, such does not contradict a finding that his hearing loss onset during service or shortly after service.  

In contrast to the above audiological examination reports, the Veteran submitted several private medical opinions.  Specifically, in a July 2014 medical letter, P. J., M. D., found that the Veteran suffered from severe bilateral sensorineural hearing loss and it was more likely than not that this was a service-connected disability.  In an April 2015 medical letter, M. B., D. O., stated she reviewed all the Veteran's medical records since his time in the military and it was more likely than not that the Veteran's hearing loss was due to working on aircraft while in the service as there was no evidence of any recreational or occupation exposure to loud noise that would cause hearing loss.  In a December 2015 medical letter, P. L., M. D., stated it was more likely than not the Veteran had a diagnosis of sensorineural hearing loss secondary to noise exposure while serving in the military as an aircraft mechanic as there was no evidence of significant subsequent noise exposure to account for his hearing loss.

Moreover, as noted above, the Veteran has consistently stated that he has experienced hearing loss and tinnitus during and since service.  Specifically, a September 2011 VA treatment record stated the Veteran reported hearing loss and tinnitus since 1972 during service.  In a December 2011 VA treatment record, the Veteran reported bilateral hearing loss and constant bilateral tinnitus that he began to notice after getting out of the military.  During the November 2015 VA audiological examination, the Veteran reported bilateral progressive hearing loss, which he stated began at least 20 years ago and also reported that tinnitus began in service following military noise exposure.  In October 2016 testimony, the Veteran reported he noticed hearing loss and ringing in his ears during active service but did not report such as he did not want to cause problems or jeopardize a future opportunity. 

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's testimony and statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  The evidence shows that the Veteran presently has bilateral hearing loss disability and tinnitus, with no evidence of an intercurrent cause, and competent and credible lay evidence of diminished hearing and tinnitus during service.  Thus, resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss and tinnitus are in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


